Exhibit 10.128
 


SEVERANCE BENEFITS AGREEMENT


AGREEMENT, dated as of the 15th day of June, 2010, by and among GLIMCHER REALTY
TRUST, a Maryland real estate investment trust, with offices at 180 East Broad
Street, 21st Floor Columbus, Ohio 43215 (“GRT”), GLIMCHER PROPERTIES LIMITED
PARTNERSHIP, a Delaware limited partnership, with offices at 180 East Broad
Street, 21st Floor Columbus, Ohio 43215 (“GPLP”), and ARMAND MASTROPIETRO, an
individual residing at 1850 Glenn Avenue, Upper Arlington, OH  43212 (the
“Executive”).


WHEREAS, GRT, GPLP and/or their subsidiaries and affiliates, including entities
in which GRT or GPLP own a majority of any non-voting stock (collectively, the
“Company”), have employed, or may employ in the future, the Executive as an
employee of the Company to perform certain services for and on behalf of the
Company upon terms and conditions upon which the Company and the Executive have
previously agreed, or may in the future agree (the “Services”);


WHEREAS, the Company recognizes that the Executive’s contributions to the future
growth of the Company will be substantial; and


WHEREAS, to induce the Executive to remain in the employ of the Company, the
parties hereto desire to set forth certain severance benefits which GPLP will
pay to the Executive in the event of a Change in Control of  GRT (as defined in
Section 2 hereof).


IT IS AGREED:


1.             TERM.  This Agreement shall commence on the date hereof and shall
terminate upon the earlier of (a) the date on which GPLP and GRT have satisfied
all of their obligations hereunder or (b) the date on which the Executive is no
longer an employee of the Company for any reason whatsoever including, without
limitation, termination without cause.  Notwithstanding the termination of this
Agreement subsequent to a Change in Control of GRT, in the event that the
Executive is an employee of the Company at the moment immediately prior to a
Change in Control of GRT, the Executive shall be entitled to receive all
benefits described hereunder and the provisions hereof related thereto shall
survive such termination.


2.             CHANGE IN CONTROL OF GRT.  For purposes of this Agreement, a
“Change in Control of GRT” shall be deemed to occur if:
 
(i)   there shall have occurred a change in control of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), as in effect on the date hereof, whether or not GRT is then
subject to such reporting requirement; provided, however, that there shall not
be deemed to be a Change in Control of GRT if  immediately prior to the
occurrence of what would otherwise be a Change in Control of GRT (a) the
Executive is the other party to the transaction (a “Control of GRT Event”) that
would otherwise result in a Change in Control of GRT or (b) the Executive is an
Executive officer, trustee, director or more than 5% equity holder of the other
party to the Control of GRT Event or of any entity, directly or indirectly,
controlling such other party;
 
 
1

--------------------------------------------------------------------------------

 


(ii)   GRT merges or consolidates with, or sells all or substantially all of its
assets to, another company (each, a “Transaction”); provided, however, that a
Transaction shall not be deemed to result in a Change in Control of GRT if (a)
immediately prior thereto the circumstances in (i)(a) or (i)(b) above exist or
(b) (1) the shareholders of GRT, immediately before such transaction, own,
directly or indirectly, immediately following such Transaction in excess of
fifty percent (50%) of the combined voting power of the outstanding voting
securities of the corporation or other entity resulting from such Transaction
(the “Surviving Corporation”) in substantially the same proportion as their
ownership of the voting securities of GRT immediately before such Transaction
and (2) the individuals who were members of GRT’s Board of Trustees immediately
prior to the execution of the agreement providing for such Transaction
constitute at least a majority of the members of the board of directors or the
board of trustees, as the case may be, of the Surviving Corporation, or of a
corporation or other entity beneficially, directly or indirectly, owning a
majority of the outstanding voting securities of the Surviving Corporation; or
 
(iii)   GRT acquires assets of another company or a subsidiary of GRT merges or
consolidates with another company (each an “Other Transaction”) and (a) the
shareholders of GRT, immediately before such Other Transaction own, directly of
indirectly, immediately following such Other Transaction fifty percent (50%) or
less of the combined voting power of the outstanding voting securities of the
corporation or other entity resulting from such Other Transaction (the “Other
Surviving Corporation”) in substantially the same proportion as their ownership
of the voting securities of GRT immediately before such Other Transaction or (b)
the individuals who were members of GRT’s Board of Trustees immediately prior to
the execution of the agreement providing for such Other Transaction constitute
less than a majority of the members of the board of directors or board of
trustees, as the case may be, of the Other Surviving Corporation, or of a
corporation or other entity beneficially, directly or indirectly, owing a
majority of the outstanding voting securities of the Other Surviving
Corporation; provided, however, that an Other Transaction shall not be deemed to
result in a Change in Control of GRT if immediately prior thereto the
circumstances in (i)(a) or (i)(b) above exist.
 
3.             COMPENSATION UPON A CHANGE IN CONTROL OF GRT.  If the Executive
is an employee of the Company at the moment immediately prior to a Change in
Control of GRT, the Executive shall be entitled to receive the compensation and
benefits set forth below.
 
(a)           GPLP shall pay to the Executive, not later than the date of any
Change in Control of GRT, unless otherwise agreed to in writing, a lump sum
severance payment (the “Severance Payment”) equal to two (2) times the Base
Amount (as defined below).  For purposes of the Section 3(a) of this Agreement,
the Base Amount shall mean: (i) one year’s base salary at the annualized level
payable to the Executive at the time the Change in Control of GRT occurs and
(ii) the aggregate amount of bonus compensation the Executive is eligible to
receive under the target performance level of GRT’s Executive Bonus Plan, or any
successor plan, in effect for the calendar year in which the Change in Control
of GRT occurs.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Any Shares now or hereafter issued to the Executive pursuant to
any restricted Share grant shall vest on the day immediately prior to the date
of a Change in Control of GRT and no longer be subject to repurchase or any
other forfeiture restrictions.
 
(c)           GRT and GPLP shall cause the Company to maintain in full force and
effect for the Executive’s continued benefit for eighteen (18) months following
a Change in Control of GRT, all life, accident, medical and dental insurance
benefit plans and programs or arrangements in which the Executive was entitled
to participate immediately prior to the date of a Change in Control of GRT,
provided that the Executive’s continued participation is allowable under the
general terms and provisions of such plans and programs and provided, further,
that in the event that the Executive becomes employed by any third party during
such 18-month period, then upon the date of such employment the Executive shall
no longer be entitled to any accident, medical or dental insurance benefits
described in the preceding clause.  Subject to the preceding sentence, in the
event that the Executive’s participation in any such plan or program is barred,
GRT and GPLP shall arrange to cause the Company to provide the Executive with
benefits substantially similar to those which the Executive was entitled to
receive under such plans and programs.  Subject to the first sentence of this
paragraph, at the end of the period of coverage, the Executive shall have the
option to have assigned to him at no cost to the Executive and with no
apportionment of prepaid premiums, any assignable insurance policy owned by the
Company and relating specifically to the Executive.
 
(d)           All options to purchase Shares now or hereafter granted to the
Executive shall vest on the day immediately prior to the date of a Change in
Control of GRT and become fully exercisable in accordance with their terms.


(e)           The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 3 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 3 be
reduced by any compensation earned by him as the result of employment by another
employer or by retirement benefits after the date of termination, or otherwise,
except as specifically provided in this Section 3.
 
4.             EXPENSES.  GPLP shall pay or reimburse the Executive, as the case
may be, for all legal fees and related expenses (including the costs of experts,
evidence and counsel) paid by the Executive as a result of (i) the Executive
seeking to obtain or enforce any right or benefit provided by this Agreement or
(ii) any action taken by the Company against the Executive in enforcing its
rights hereunder; provided, however, that GPLP shall reimburse the legal fees
and related expenses described in this Section 4 only if and when a final
judgment has been rendered in favor of the Executive and all appeals related to
any such action have been exhausted.
 
5.             NO EMPLOYMENT RIGHTS OR OBLIGATIONS.  Nothing contained herein
shall confer upon the Executive the right to continue in the employment or
service of the Company or affect any right that the Company may have to
terminate the employment or service of the Executive at any time for any reason.
 
 
3

--------------------------------------------------------------------------------

 
 
6.             GRT GUARANTY.  GRT guarantees the satisfaction of all obligations
of, and the full and prompt payment of all amounts payable by GPLP
hereunder.  In addition, GRT guarantees the satisfaction of all obligations of
the Company hereunder.
 
7.             GOVERNING LAW; ARBITRATION.  This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Maryland,
without regard to Maryland’s conflicts of law principles.  Any dispute or
controversy arising under this Agreement, or out of the interpretation hereof,
or based upon the breach hereof, shall be resolved by arbitration held at the
offices of the American Arbitration Association in The Commonwealth of
Pennsylvania, in the City of Philadelphia, in accordance with the rules and
regulations of such association prevailing at the time of the demand for
arbitration by either party hereto; provided, however, that the arbitrator or
arbitrators shall only have the power and authority to interpret, and not modify
or amend, the terms and provisions hereof.  Judgment upon an award rendered by
the arbitrator or arbitrators may be entered in any court having jurisdiction
thereof.  Notwithstanding anything contained in this Section 7, either party
shall have the right to seek preliminary injunctive relief in any court in the
City of Philadelphia in aid of (and pending the final decision) the arbitration
proceeding.


8.             ENTIRE AGREEMENT.  This Agreement sets forth the entire agreement
of the parties and is intended to supersede all prior negotiations,
understandings and agreements with respect to the subject matter hereof.  No
provision of this Agreement may be waived or changed, except by a writing signed
by the party to be charged with such waiver or change.
 
9.             SUCCESSORS; BINDING AGREEMENT.  This shall inure to the benefit
of, be binding upon and enforceable by GRT and GPLP, their successors and
assigns, and the Executive and the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
10.           NOTICES.  All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when delivered personally
to the party to receive the same, when given by telex, telegram or mailgram, or
when mailed first class postage prepaid, by registered or certified mail, return
receipt requested, addressed to the party to receive the same.  All notices
shall be deemed to have been given as of the date of personal delivery,
transmittal or mailing thereof.
 
11.           SEVERABILITY.  If any provision in this Agreement is determined to
be invalid, it shall not affect the validity or enforceability of any of the
other remaining provisions hereof.
 
12.           GRT EXCULPATION.  This Agreement and all documents, agreements,
understandings and arrangements relating to the matters described herein have
been executed by the undersigned representative of GRT in his/her capacity as an
officer or trustee of GRT which has been formed as a Maryland real estate
investment trust pursuant to the Amended and Restated Declaration of Trust of
GRT, as amended, and not individually, and neither the trustees, officers or
shareholders of GRT shall be bound or have any personal liability hereunder or
thereunder.  The Executive shall look solely to the assets of GRT for
satisfaction of any liability of GRT in respect to this Agreement and all
documents, agreements, understandings and arrangements relating to this
transaction and will not seek recourse or commence any action against any of the
trustees, officers or shareholders or GRT or any of their personal assets for
the performance or payment of any obligation hereunder or thereunder.  The
foregoing shall also apply to any future documents, agreements, understandings,
arrangements and transactions between the parties hereto.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
GLIMCHER REALTY TRUST
 
By: /s/ Michael P.
Glimcher                                                                             
Michael P. Glimcher, Chairman of the Board and Chief
Executive Officer
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP


                                                                               
BY:  GLIMCHER PROPERTIES CORPORATION,
                                                                                        
its General Partner
 
By: /s/ Michael P. Glimcher 
                         Michael P. Glimcher, Chairman of the Board and
                         Chief Executive Officer


EXECUTIVE:
 
/s/Armand Mastropietro                                           
Armand Mastropietro
 
 
5


